Citation Nr: 0827823	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Service connection is currently in effect for lumbosacral 
strain, rated 20 percent disabling; hypertension, rated 10 
percent disabling; degenerative joint disease and 
chondromalacia of the right knee, rated 10 percent disabling; 
and degenerative joint disease and chondromalacia of the left 
knee, rated 10 percent disabling.  The veteran's combined 
evaluation is 40 percent.  

2.	The veteran reported that he had four years of high school 
education and work experience as an automobile mechanic and 
automobile parts salesman. 

3.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran is seeking a total rating based upon individual 
unemployability due to service connected disabilities.  The 
Board has reviewed the entire evidence of record, including 
VA compensation examinations dated in November 2003 and March 
2006, VA and private outpatient treatment records, and 
records utilized by the Social Security Administration in a 
favorable claim for benefits with that agency.  After review 
of the evidence, the Board is unable to find a basis to award 
a total rating in this case.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for lumbosacral 
strain, rated 20 percent disabling; hypertension, rated 10 
percent disabling; degenerative joint disease and 
chondromalacia of the right knee, rated 10 percent disabling; 
and degenerative joint disease and chondromalacia of the left 
knee, rated 10 percent disabling.  The veteran's combined 
evaluation is 40 percent.  

In his application for a total rating by reason of individual 
unemployability due to service connected disabilities, the 
veteran indicated that he had four years of high school 
education and work experience as an automobile mechanic and 
in automobile parts sales.  He stated that he became too 
disabled to work in August 2002.  

An examination was conducted by VA in November 2003.  At that 
time it was noted that the veteran's hypertension was 
controlled by medication and that his blood pressure readings 
were 128/76, 123/72, and 118/69.  The veteran complained of 
pain in his knees with range of motion of each knee being 
from 0 degrees extension to 140 degrees flexion.  There was 
no need for assistive devices to walk and no subluxation, 
swelling, redness, or heat.  The knees were stable.  
Examination of the spine showed that the veteran complained 
of a dull pain for which he took medication.  Walking a half 
a mile made his pain worse as did standing for two hours.  He 
had no limitation of motion, with forward flexion to 95 
degrees, backward extension to 35 degrees, right and left 
lateral flexion to 40 degrees and right and left rotation to 
35 degrees.  He did have mild pain on repetition, but no 
further limitation of motion.  He stated that his occupation 
as a salesperson was affected because he needed to stand all 
the time.  The final diagnosis was chronic lumbar strain, 
with degenerative joint disease and no limitation of 
function, but mild pain.  

An examination was conducted by VA in March 2006.  At that 
time, the veteran complained of chronic low back pain that 
was usually dull and nagging.  This was aggravated by 
lifting, bending, stooping, squatting, kneeling, climbing, 
and standing for more than 15 to 20 minutes.  He had no acute 
flare-ups or incapacitating episodes.  There were complaints 
of radiation into the bilateral gluteal regions as well as 
into the thighs, without tingling, numbness, or motor 
weakness.  He had stiffness in the lower back with occasional 
bilateral lumbar muscle spasm.  The examiner stated that the 
low back pain did not interfere with the veteran's usual 
daily activities, but did limit his occupational 
opportunities.  He took medication for the back pain, but 
walked with normal gait, balance, and posture, without 
braces, crutches or canes.  Examination straight leg raising 
to be slightly painful at 65 degrees, bilaterally.  Forward 
flexion was to 60 degrees, extension, lateral flexion and 
lateral rotation in each direction was to 30 degrees, with 
some mild tenderness.  There was no additional limitation by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  There were no objective findings of muscle 
spasm.  Neurologic examination was normal.  

On examination of the veteran's knees, the veteran stated 
that he had a dull and nagging pain that was aggravated by 
kneeling, bending, stooping, squatting and climbing.  He had 
occasional stiffness, but denied swelling, weakness, or 
instability.  The knee disorders did not interfere with his 
daily living activities, but did interfere with his 
occupational opportunities.  Examination showed no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  He had a normal gait, balance, and 
posture without braces, crutches, or other assistive devices.  
There were no callosities or unusual shoe wear patterns.  
Knee range of motion was from 0 degrees extension to 120 
degrees flexion, with pain at 120 degrees.  There was no 
additional limitation after repetitive use, no effusion, and 
no instability.  The diagnosis was chronic bilateral 
patellofemoral pain syndrome.  

The veteran was also afforded a general physical examination 
in March 2006.  At that time, the examiner commented on the 
veteran's employability.  The examiner rendered an opinion 
that the veteran was not employable due to the combined 
effects of the lumbar spine condition, knee condition and 
chronic obstructive pulmonary disease (COPD) that was noted 
to have developed after the veteran's retirement from 
service.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In the instant 
case, the veteran has been found to be unemployable by the 
Social Security Administration, but regulations for that 
agency, while similar, do not precisely reflect those of VA, 
primarily in the inclusion of advancing age and non-service 
connected disabilities for consideration.  In this case, the 
VA examiner in March 2006 stated that the veteran's COPD 
contributed to unemployability and, in a December 2004 
favorable decision by an Administrative Law Judge of the 
Social Security Administration, age was specifically noted as 
a factor in the determination.  The Board finds that the 
veteran's near normal range of motion in the knees and low 
back, and hypertension that is controlled by medication are 
not sufficient to preclude the veteran from obtaining or 
retaining all forms of substantially gainful employment.  As 
such, the claim must be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


